FILED
                                                                                  June 11, 2021
                                                                                    released at 3:00 p.m.
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA

No. 20-0694 – State of West Virginia ex rel. Amerisourcebergen Drug Corp., et al. v. The
Honorable Alan D. Moats;
No. 20-0751 – State of West Virginia ex rel. Johnson & Johnson, et al. v. The Honorable
Alan D. Moats and State of West Virginia ex rel. Patrick Morrisey, Attorney General.


Wooton, Justice, concurring, in part, and dissenting, in part:


             I concur in the Court’s judgment that the Mass Litigation Panel’s decision to

hold a bench trial on the respondents’ public nuisance claims was not “so plainly in

contravention of a clear legal mandate as to merit issuance of the extraordinary remedy of

prohibition.” However, I do not concur in the Court’s analysis, which gives far too much

credence to legal arguments whose resolution, at least in the early stages of this litigation,

should be left in the capable hands of the Panel. Further, I respectfully dissent from the

remainder of the Court’s decision, for the reasons that follow.




             For more than a decade, West Virginia Trial Court Rule 26 has provided “a

process for efficiently managing and resolving mass litigation” by referral of such litigation

to a Mass Litigation Panel. The Panel consists of seven highly qualified and experienced

active or senior status circuit court judges – men and women willing and able to take on

the formidable task of handling these complex cases, with circuit judges taking on the task

in addition to handling the myriad other cases on their dockets, including civil and criminal

cases, abuse and neglect cases, original jurisdiction matters, appeals from family court and


                                              1
magistrate court, and all of the administrative duties that fall within their remit. In order

to enable the Panel to accomplish the duties assigned to its members, Trial Court Rule 26

was developed to equip members with the tools they require to handle complex, multi-

party, multi-issue litigation – and the authority to utilize those tools. In particular, Rules

26.05(a) and (f) require the Panel members to “develop and implement case management

and trial methodologies to fairly and expeditiously resolve Mass Litigation referred to the

Panel by the Chief Justice[,]” and to “take such action as is reasonably necessary and

incidental to the powers and responsibilities conferred by this rule or by the specific

directive of the Chief Justice[.]” Consistent with this broad grant of authority, this Court

has held that the “management of [mass tort] cases cannot be accomplished without

granting the trial courts assigned these matters significant flexibility and leeway with

regard to their handling of these cases.” In re: Tobacco Litig., 218 W. Va. 301, 306, 624

S.E.2d 738, 743 (2005) (citing State ex rel. Mobil Corp. v. Gaughan, 211 W. Va. 106, 111,

563 S.E.2d 419, 424 (2002)).




             In the instant case, however, the majority has seen fit to wade into the

litigation from lofty chambers situated high above the arena in which this complex case,

involving dozens of litigants and dozens of attorneys, will actually be tried. The majority

has determined that the Panel is required to hold a jury trial on all issues common to the

respondents’ equitable and legal claims before it holds a bench trial on their purely

equitable public nuisance claim, which necessarily leads to the conclusion ‒ although the


                                              2
majority opinion is somewhat opaque on this point ‒ that the Panel must reconsider its

previous denial of petitioners’ motions for leave to file notices of third party fault pursuant

to West Virginia Code §§ 55-7-13d(a)(1), (2) (2016). In this latter regard, petitioners state

that the non-parties may include prescribing practitioners; individuals involved in criminal

drug trafficking; users of illegally or wrongfully obtained prescription drugs; hospitals;

pharmacy benefit managers; federal, state and local government entities charged with

regulation and/or enforcement of controlled substances; health insurers; wholesale

pharmaceutical distributors; and pharmaceutical manufacturers. Thus, the trial mandated

by the majority’s opinion will feature dozens of defendants attempting to shift the blame

to dozens – perhaps hundreds – of other entities and individuals. One can only imagine

the verdict form that the jury will be asked to navigate at the conclusion of a trial which

can reasonably be expected to last for years.




               It has long been established in our law that public nuisance claims are

equitable in nature, Town of Weston v. Ralston, 48 W. Va. 170, 36 S.E.2d 446 (1900), and

thus triable by the court without a jury. Weatherholt v. Weatherholt, 234 W. Va. 722, 769

S.E.2d 872, 874 (2015). 1 Petitioners do not really argue with this general proposition;


       1
           “Where already, at the time of the adoption of the Constitution, equity exercised
jurisdiction in a certain matter, the provision of the Constitution guaranteeing trial by jury
does not relate to or give right to trial by jury in suits in equity involving such matter.”
Weatherholt, 234 W. Va. at 723, 769 S.E.2d at 874, Syl. Pt. 5 (citing Davis v. Settle, 43 W.
Va. 17, 26 S.E. 557 (1896)).


                                                3
rather, they contend that because respondents are seeking a monetary recovery for the costs

of preventing and/or abating the nuisance, the damages sought are legal, not equitable. The

majority deems this a close question, despite the fact that the weight of authority in this

country is to the contrary. See, e.g., In re Nat’l Prescription Opiate Litig., No. 1:17-MD-

2804, 2019 WL 4194272, at *3 (N.D. Ohio Sept. 4, 2019) (“Unlike tort damages that

compensate an injured party for past harm, abatement is equitable in nature and provides a

prospective remedy that compensates a plaintiff for the costs of rectifying the nuisance.”).

The majority further overlooks the fact that the appendix record in this case does not

support the petitioners’ characterization of the damages sought as legal.      Although the

respondents’ description of the damages in their complaint can fairly be characterized as

vague – “damages and costs necessary to eliminate the hazard to public health and safety

and to abate, or cause to be abated, the public nuisance caused by the opioid epidemic” –

West Virginia is a notice pleading state and it is early days in the underlying litigation. As

the majority acknowledges in its opinion at note 56, this Court’s Rules of Civil Procedure

give a defending party a “liberal opportunity for discovery” to ascertain the particulars of

the opposing party’s claims both as to liability and damages. See Sticklen v. Kittle, 168

W. Va. 147, 163, 287 S.E.2d 148, 157 (1981). In the instant case, given the Presiding

Judge’s grant of a year for the parties to engage in discovery prior to trial on the public

nuisance claims, there would have been ample time for petitioners to pin respondents down

on the particulars of damages with interrogatories, requests for production, and depositions:

what form(s) will the abatement take? How will the funds be distributed, to whom, and for

what? How are you putting a price tag on these costs? Thereafter, the court could have

                                              4
required respondents to describe the damages they seek, with particularity, in their pre-trial

memorandum, all of which would have allowed the court to sort out the equitable wheat

from the legal chaff before the trial begins. I am in complete accord with the majority

opinion on this point.




              All of this is effectively made moot, however, by the majority’s holding that

the petitioners are entitled to a jury trial on all factual and legal issues that are common to

the equitable and legal claims, prior to a bench trial on the equitable claims. I acknowledge

that there is precedent to this effect:

               “The usual practice is to try the legal issues to the jury and to
               try the equitable issues to the court. Where there are some
               issues common to both the legal and equitable claims, the order
               of trial must be such that the jury first determines the common
               issues. The court may, if it chooses, submit all the issues to the
               jury. There is no constitutional right to a trial without a jury
               and reversible error cannot be predicated upon the submission
               of equitable issues of fact to a jury.” We adhere to the
               principles so expressed[.]



W. Va. Hum. Rts. Comm'n v. Tenpin Lounge, Inc., 158 W. Va. 349, 354, 211 S.E.2d 349,

352–53 (1975) (citing 2B Barron and Holtzoff, Federal Practice and Procedure § 873, p.

32 (Rules ed. 1961)). However, in mass litigation cases where this Court’s stated objective

is to give Panel judges “flexibility and leeway with regard to their handling of these

cases[,]” In re: Tobacco Litig., 218 W. Va. at 306, 624 S.E.2d at 743, it is inimical to those




                                               5
goals for us to step in – particularly here, at the pleading stage 2 of a case which the majority

concedes may well be the most complex in this State’s history – to mandate procedures

that the Panel must follow. At this point, before the first deposition has been taken or the

first interrogatory answered, the issues alleged to be common to both the equitable and

legal causes of action are described by the petitioners in words that could most charitably

be termed general. The bottom line: it’s simply too early to know what the disputed issues

of material fact (if any) will be, and it’s simply too early for this Court to inject itself into

the litigation.



              Again, I would defer to the wisdom of the judicial officers entrusted with the

front-line responsibility of handling mass litigation to devise procedures and methods for

accomplishing the stated goals of the Mass Litigation Panel, and to do so in a manner that

preserves petitioners’ right to a jury trial on all issues triable to a jury. The majority’s

decision, which effectively strips the Panel of its authority to “take such action as is

reasonably necessary and incidental to the powers and responsibilities conferred by [Trial

Court Rule 26.05],” will be seen as an invitation for every disappointed litigant in every

mass litigation case to challenge every decision of the Panel on a writ.



              Accordingly, I concur, in part, and respectfully dissent, in part.


       2
         Of note, a major reason these cases are still at the pleading stage is that since their
referral to the Mass Litigation Panel – on petitioners’ motions -- the petitioners have
challenged virtually every ruling made by the Panel. The instant petitions for extraordinary
relief are numbers six and seven.
                                               6